Citation Nr: 0843476	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
from September 18, 2002, and in excess of 50 percent from 
July 29, 2005, for Obsessive Compulsive Disorder (OCD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to May 
1973, and from August 1973 to March 1989, when he retired. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for OCD 
and assigned a 30 percent evaluation effective from September 
2002, and a January 2006 rating decision which denied 
entitlement to TDIU and granted an increased evaluation of 50 
percent effective from July 2005 for OCD.  

The veteran testified at a June 2008 Travel Board hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected OCD is manifested by 
occupational and social impairment in most areas due to 
obsessional rituals which interfere with routine activities, 
as well as persistent symptoms of impaired impulse control, 
intrusive thoughts, and hypervigilence, more nearly 
approximating the criteria for a 70 percent evaluation.

2.  The veteran's service-connected disabilities are OCD, 
rated 70 percent by this decision, and status postoperative 
left ankle, rated 10 percent disabling.  

3.  The veteran last worked in 2002.

4. The record includes multiple private medical 
determinations that the veteran is unemployable due to his 
service-connected OCD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
service-connected OCD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a grant of TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

With respect to the veteran's claim for an initial increased 
rating for OCD, the Board notes that when the claim was one 
for service connection, and it was then granted and an 
initial disability rating and effective date have been 
assigned, the veteran's service connection claim has been 
more than substantiated - it has been proven.  Section 
5103(a) notice has served its purpose and is no longer 
required.  As section 5103(a) no longer applies to the 
veteran's appeal (e.g., his initial increased rating claim) 
the additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a June 2004 letter (which notified 
the veteran of the grant of service connection for OCD, the 
assignment of a 30 percent rating effective September 2002, 
and his appellate rights), a January 2006 letter (which 
notified the veteran of an increased 50 percent rating 
effective July 2005, and his appellate rights), and the June 
2006 statement of the case (SOC) and October 2007 
supplemental statement of the case (SSOC) (which set forth 
the criteria necessary for a higher disability evaluation, 
citations to applicable law, and the reasons and bases for 
the assigned rating).  Thus, the Board finds that the 
applicable due process requirements have been met.

With respect to the veteran's claim of entitlement to TDIU, 
the section 5103(a) notice requirements were satisfied by a 
November 2005 letter.  In addition, following the letter, the 
June 2006 SOC and October 2007 SSOC were issued, each of 
which provided the veteran an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded multiple pertinent VA 
examinations.  

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Initial Increased Rating For OCD

Historically, the veteran was previously denied service 
connection for psychiatric disability in September 1991.  In 
September 2002, the veteran submitted a new claim, and the RO 
granted service connection for OCD in a June 2004 rating 
decision and assigned a 30 percent disability rating, 
effective from September 2002.  By a January 2006 rating 
decision, the RO granted an increased evaluation of 50 
percent effective from July 2005 for this condition.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 30 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.
A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In the present case, both private and VA medical records 
reflect chronic obsessive and compulsive behavior (such as 
hording, repeated checking of things, and excessive hand 
washing) which has been only mildly suppressed by medication.  
These records show a relatively consistent disability level 
throughout the course of this appeal. 

At a May 2004 VA psychiatric examination, the veteran 
described a constant impulse to check things.  He stated that 
when he was working, he tended to repeat tasks and had 
trouble concentrating because he worried about making 
mistakes.  The examination report indicates "some impairment 
of the veteran's thought processes or ability to 
communicate," as well as some slowing or hesitancy to his 
speech, which is described as "somewhat circumstantial at 
times."  Although no definitive panic attacks are noted, the 
veteran reported that he felt anxious at times, and his mood 
is described as anxious.  Further, the report reflects some 
difficulty carrying on his daily activities, and that he was 
able to establish and maintain only limited social 
relationships with close family due to his OCD.  The report 
notes everyday social and work relationships to be stressors.

The report of a November 2005 VA psychiatric examination 
reflects obsessions, compulsions, anxiety, and hypervigilance 
which occur as often as daily and lasting two hours.  The 
veteran also reported panic attacks that last for ten minutes 
and occur once a month.  On examination, behavior was noted 
to be grossly inappropriate, with findings of a shy demeanor, 
at times with over-inclusive conversation.  Affect and mood 
were found to be abnormal and flattened.  Intermittent 
circumstantial, circumlocutory, and irrelevant speech is also 
noted.  The examination report indicates severe social, 
environmental, and work stressors. 

Most recently, the veteran underwent a pertinent VA 
examination in September 2007.  At that time, he reported 
that he checks his car door locks as much as six times a day, 
and that he checks to see if the lights are off at home 
frequently.  He also reported excessive hand washing.  On 
examination is affect was anxious and he reported feeling 
depressed sometimes.  The examination report indicates 
stressors related to everyday social and work situations.  

Statements submitted by various private physicians during the 
course of this appeal consistently relate that the veteran's 
condition is chronic and impacts his daily activities.  

In view of the foregoing medical evidence, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the symptoms associated with the veteran's service-
connected OCD throughout the entire appeal period more nearly 
approximate the criteria for a 70 percent evaluation.  The 
Board notes that the veteran has not demonstrated such 
symptoms as suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or spatial disorientation.  
Nevertheless, the use of the phrase, "such symptoms as," 
followed by a list of examples, merely provides guidance as 
to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, the 
veteran has exhibited a consistent and severe array of 
symptoms, including, obsessional rituals which interfere with 
routine activities, impaired impulse control, intrusive 
thoughts, and hypervigilence, which have persisted throughout 
the course of this appeal. Accordingly, the Board finds that 
a 70 percent evaluation is warranted for the entire appeal 
period in this case.

However, the veteran has not demonstrated those symptoms 
contemplated for a 100 percent schedular evaluation.  
Specifically, the evidence reflects that while his social 
relationships are limited due to his OCD, he is able to 
maintain relationships with family members, including his 
wife, step-son, and his sister.  Further, he consistently 
denied delusions or hallucinations, or harmful ideation.  And 
none of the evidence reflects memory loss for names of close 
relatives, own occupation, or own name.  Consequently, the 
next higher rating of 100 percent for the veteran's service-
connected OCD is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

B.  TDIU

The veteran contends that his service-connected OCD prevents 
him from securing or following substantially gainful 
employment.  In addition to the OCD, for which the Board has 
granted a 70 percent rating, service connection is in effect 
for a left ankle condition, rated 10 percent.   The combined 
disability rating is 70 percent.  As such, they satisfy the 
criteria set forth in 38 C.F.R. § 4.16 (a).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Age may not be 
considered as a factor in evaluation of unemployability or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  There must be a 
determination that the service- connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non-service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Here, the record reflects that the veteran has had various 
part-time jobs since service, primarily on a contract basis.  
He has been unemployed since 2002.  

In a statement which was received by the RO in March 2004, a 
private physician indicated that the severity of the 
veteran's OCD makes it highly unlikely that he could carry on 
any meaningful form of employment.  Similarly, in an October 
2005 statement, another private physician opined that the 
veteran's OCD severely impairs his ability to function and is 
totally disabling for any occupation.  The record indicates 
that these determinations were based on multiple evaluations 
of the veteran and a review of pertinent medical records.

Additionally, in a February 2006 statement, an employment 
representative, who had worked with the veteran for thirteen 
years, indicated that his obsessive nature caused him to lose 
good jobs.  Specifically, the representative cited an 
incident in which the veteran left a job in the middle of the 
day to check the locks on his house.  

As the veteran meets the schedular criteria set forth in 
38 C.F.R. § 4.16(a), and in view of the foregoing medical and 
lay evidence, the Board will resolve any doubt in favor of 
the veteran and find that his service-connected OCD precludes 
him from securing or following a substantially gainful 
occupation.  38 U.S.C.A. § 5107(b).  TDIU is therefore 
granted.

ORDER

Entitlement to a 70 percent disability evaluation, but no 
more, for the veteran's service-connected OCD is granted for 
the entire appeal period, subject to the laws and regulations 
governing the award of monetary benefits.



Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


